Title: From Jonathan Trumbull, Jr. to William Heath, 21 May 1782
From: Trumbull, Jonathan, Jr.
To: Heath, William


                        
                            Sir
                            Head Quarters 21st May 1782
                        
                        His Excellency requests that you will cause the inclosed to be forwarded to Capt. Pray at Dobbs Ferry—from
                            whence it is to go into N. York with as much Dispach as possible. Most respectfully I am Sir Your most Obed.
                                Servant
                        
                        
                            J. Trumbull Junr Secty
                        
                        
                            P.S. you will be pleased to give the Flag for the purpose.
                        

                    